Citation Nr: 1338140	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  04-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation (hereinafter "thoracolumbar spine disability").  

2. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (hereinafter "TDIU") prior to December 14, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 1983 to June 1986 and from January 1989 to January 1991.  He was discharged under other than honorable conditions from a period of active duty service from February 1987 to March 1988.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from June 2003 and December 2006 rating decisions by or on behalf of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Atlanta, Georgia, which, in pertinent part, denied entitlement to a TDIU, and entitlement to a rating in excess of 40 percent for residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation, respectively.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (hereinafter "VLJ") in April 2007.  A transcript of this proceeding is of record.  

In August 2007, April 2011 and May 2012 the Board, inter alia, remanded the case to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, DC for further development of the record.  

In January 2013 the RO issued a rating decision which granted entitlement to TDIU, effective December 14, 2012.  

In May 2013, the Board once again remanded the case to the RO via the AMC.  

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

As noted, the Veteran's claim was remanded in May 2013 for development of the medical record, to include obtaining a VA examination.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with all remand orders.  Where any remand order was not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  

While the record indicates a VA medical opinion was obtained in May 2013 following a review of the available record and without examination of the Veteran, the Board finds that the report is not in substantial compliance with the May 2013 remand directives.  In this regard, the Board requested that the claims file be forwarded to the examiner who conducted the VA examination in December 2012 for an additional examination as to the current nature and extent of the Veteran's service-connected thoracolumbar spine disability.  Specifically, the examiner was asked to describe the Veteran's functional loss after repetitive testing of the lumbar spine and the radicular symptoms of the bilateral lower extremities, and to address findings in the clinical record suggesting radicular symptoms in the right and left lower extremities, and occasional bowel incontinence.  The examiner was also asked to determine the likelihood of whether or not the Veteran's erectile dysfunction is a neurological manifestation of his service-connected thoracolumbar spine disability.  Finally, the examiner was asked to provide an opinion as to the specific date in which the Veteran became unemployable.  

However, the May 2013 VA examiner did not perform an examination of the Veteran, did not provide the medical opinion requested regarding the date upon which the Veteran became unemployable, and merely addressed the Board's inquiries with respect to bowel and bladder incontinence, radicular symptoms and erectile dysfunction in the context of the earlier examination, but without answering the Board's specific questions regarding findings in the clinical record suggesting radicular symptoms and bowel incontinence.  Therefore, the May 2013 VA medical opinion is not adequate, and is not in substantial compliance with the Board's May 2013 remand instructions, and the Board must request that another VA examination and opinion be obtained.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA neurological and orthopedic examination of the Veteran's service-connected thoracolumbar disability.  

All indicated tests and studies are to be performed.  All manifest orthopedic and neurologic symptoms associated with the service-connected disability should be identified, including but not limited to bowel/bladder incontinence and erectile dysfunction.  

(a) The examiner must specifically describe the Veteran's functional loss after repetitive testing of the thoracolumbar spine.  If no functional loss is demonstrated, the examiner must record such clearly in the examination report.  

(b) The examiner must specifically describe the radicular symptoms of the bilateral lower extremities and the severity of such; and specifically clarify the December 2012 report as to the findings attributed to the right and left lower extremities.  The examiner should note that service connection has already been established for neurological deficit of the right lower extremity associated with the Veteran's service-connected thoracolumbar disability.

(c) The examiner must specifically reconcile the December 2012 report that there is no evidence of incontinence of the bowel or bladder with the cited July 2008 VA treatment record showing that the Veteran complained of occasional bowel incontinence.  

(d) The examiner must specifically opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's erectile dysfunction is a neurological manifestation of his service-connected thoracolumbar spine disability.  

(e) The examiner must specifically opine as to the date upon which the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment versus just marginal employment, considering his level of education, prior work experience, special training, etc., but not his age or impairment attributable to disabilities that are not service connected.  Specifically, the examiner should indicate whether the record indicates that the Veteran's service-connected disabilities, without regard to age or nonservice-connected disabilities, rendered the Veteran unemployable prior to December 14, 2012.

Please noted that prior to December 14, 2012, the Veteran's service-connected disabilities included: (1) residuals of a low back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation; (2) status-post right knee injury with traumatic arthritis and limited motion; (3) slight instability, right knee; (4) left ankle post-traumatic degenerative joint disease; (5) residuals, fracture, right third toe with corns and calluses; (6) left knee degenerative joint disease associated with status-post right knee injury with traumatic arthritis and limited motion; and (7) neurological deficit, right lower extremity, associated with residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for any opinion offered is requested. If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

If the requested report does not include adequate response to the specific information requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); See also Stegall v. West, 11 Vet. App. 268 (1998).  

2. Thereafter, the RO/AMC must readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted, the RO/AMC must issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


